Name: Council Regulation (Euratom, ECSC, EC) No 1548/96 of 26 July 1996 adjusting the weightings applicable in Greece and Italy, except Varese, to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: social protection;  EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: nan

 2 . 8 . 96 EN Official Journal of the European Communities No L 192/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EC) No 1548/96 of 26 July 1996 adjusting the weightings applicable in Greece and Italy, except Varese, to the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN UNION, tion (EC, Euratom, ECSC) No 2963/95 should be adjusted with effect from 1 January 1996, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (EC, Euratom, ECSC) No 2963/95 (2), and in par ­ ticular Articles 63 , 64, 65a, 82 of, and Annex XI to, the Staff Regulations and the first subparagraph of Article 20 and Article 64 of the Conditions of ' Employment, HAS ADOPTED THIS REGULATION: Article 1 1 . With effect from 1 January 1996, the weightings applicable to the remuneration of officials and other servants employed in the Member States referred to below shall be as follows : Greece : 81,7, Italy (except Varese): 83,7. 2 . The weightings applicable to pensions shall be determined in accordance with Article 82(1 ) of the Staff Regulations. Articles 3 to 10 of Regulation (ECSC, EEC, Euratom) No 2175/88 (3) shall continue to apply. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Having regard to the proposal from the Commission, Whereas in the second half of 1995 the cost of living increased substantially in Greece and Italy, Member States where officials and other servants of the European Communities are employed; whereas, therefore, the weightings applicable to the remuneration and pensions of these officials and other servants pursuant to Regula ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1996. For the Council The President D. SPRING (') OJ No L 56, 4. 3 . 1968, p. 1 . 2 OJ No L 310, 22. 12 . 1995, p. 1 . (3) OJ No L 191 , 22. 7. 1988 , p. 1 .